DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 03/29/2021.
B.	Claims 1-15 remains pending.


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


4.	Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamin-Lyndgaard, Andrew Charles et al. (US Pub. 2015/0103018 A1), herein referred to as “Kamin-Lyndgaard” in view of Dion, Dominique et al. (US Pub. 2017/0323279 A1), and herein referred to as “Dion”.

As for claims 1 and 15, Kamin-Lyndgaard teaches.  A mobile device, comprising: a housing (fig.4 depicts a housing for mobile device); at least one motion sensor, disposed on the housing (fig.6 shows motion sensors attached to housing of mobile 
    PNG
    media_image1.png
    607
    859
    media_image1.png
    Greyscale
device) ; a touchscreen, disposed in the housing; and a processor, located in the housing (shown in fig. 6) and electrically connected with the motion sensor (par. 99 describes different motion sensors on device) and the touchscreen, wherein the processor establishes first connection setting information between the motion sensor and at least one virtual button in at least one application program displayed on the touchscreen (par.56, virtual button displayed on mobile device via user interface) and executes a function of the virtual button in response to sensing of the motion sensor according to the first connection setting information (fig.14 and par.58 user interacting with virtual buttons called sliders for manipulating the user interface). 

Kamin-Lyndgaard does not specifically teach a virtual button connected by processor to a motion sensor as displayed on a touch device display screen; however in the same field of endeavor Dion teaches a processor, located in the housing and electrically connected with the motion sensor and the touchscreen, when the processor executes at least one application program, the touchscreen displays an execution picture of the application program, and the execution picture includes at least one virtual button, wherein the processor establishes first connection setting information between the motion sensor and the virtual button in the application program displayed on the touchscreen (par.99 This detection of presence may be based upon one of the cameras illustrated in kiosk 302 shown in FIG. 3, or a separate motion sensor.  The detection may alternatively, or in addition to the above, be based upon a touch input, voice input or button press received on the kiosk.  In some embodiments, based upon a motion detected by a motion sensor, the kiosk may begin the welcome screen display and request the client to touch a virtual button displayed on the screen);
Specifically for claim 15: Wherein the function is selectively executed by touching the motion sensor or the virtual button (par.99 user touch input initiates additional function of the touch device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Dion into Kamin-Lyndgaard because Dion provides additional functionality of a computing apparatus that’s motivation is to attract clients to its screen, thus the means to do so would have been an obvious inclusion for the purpose of client attraction for application usage (par.98 of Dion).
    PNG
    media_image2.png
    852
    613
    media_image2.png
    Greyscale
As for claim 2, Kamin-Lyndgaard teaches. The mobile device according to claim 1, further comprising a vibrator electrically connected with the processor to generate a vibration according to an action of the motion sensor (par.69 mobile device can have haptic feedback). As for claim 3, Kamin-Lyndgaard teaches. The mobile device according to claim 1, further comprising a storage unit electrically connected with the processor and configured to store the application program and the first connection setting information (fig.2 shows different storage examples for the device). As for claim 4, Kamin-Lyndgaard teaches. The mobile device according to claim 1, wherein when the motion sensor senses at least one touch operation, the processor executes an operation function according to the touch operation (fig. 6 depicts touch operations on mobile device on motion sensors arranged around housing of said device). As for claim 5, Kamin-Lyndgaard teaches. The mobile device according to claim 4, wherein the touch operation is a sliding gesture, a tap gesture, a press gesture, or a continuous tap gesture (par.58 teaches sliding which is synonymous with dragging). As for claim 6, Kamin-Lyndgaard teaches. The mobile device according to claim 1, 






    PNG
    media_image3.png
    630
    857
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    606
    897
    media_image4.png
    Greyscale
As for claim 7, Kamin-Lyndgaard teaches. The mobile device according to claim 1, wherein the motion sensor is embedded in the housing, and a prompt pattern is  disposed on an outer surface of the housing corresponding to the motion sensor (fig.5 depicts prompt pattern where user can input via motion sensor on device; par.58 discusses virtual buttons and fig. 14 depicts buttons around the housing of the device). As for claim 8, Kamin-Lyndgaard 

As for claim 9, Kamin-Lyndgaard teaches. The mobile device according to claim 1, wherein the first connection setting information comprises identifying code of the application program and position information of the virtual button of the application program (fig.6 depicts virtual buttons positions within the UI). As for claim 10, Kamin-Lyndgaard teaches. The mobile device according to claim 1, wherein the motion sensor is at least one of a capacitive pressure sensor, a resistive pressure sensor, or an ultrasonic sensor (par.99 discusses various motion sensor technology). As for claim 11, Kamin-Lyndgaard teaches. The mobile device according to claim 1, wherein the processor is configured to perform the following setting steps: receiving a first touch signal from the virtual button; receiving a second touch signal from the motion sensor; and setting the first connection setting information between the virtual button and the motion sensor according to the first touch signal and the second touch signal (par.101 and fig. 14 discuss user interaction with virtual buttons and motion sensor input 

 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image5.png
    213
    564
    media_image5.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        April 22, 2021